Opinion issued June 13, 2013




                                      In The
                                Court of Appeals
                                      For The
                          First District of Texas
                                   ____________

                                NO. 01-12-00852-CV
                                  ____________

                  IN THE INTEREST OF S.B.G., A CHILD


                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2011-04793J

                          MEMORANDUM OPINION
      Appellant, W.G., appeals the trial court’s final order terminating his parental

rights to the minor child, S.B.G. Appellant’s appointed counsel has filed a motion

to withdraw, along with an Anders brief asserting that the appeal is without merit

and that there are no arguable grounds for reversal. See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967). We affirm the trial court’s judgment and grant

counsel’s motion to withdraw.
      The procedures set forth in Anders are applicable to an appeal from a trial

court’s order terminating parental rights when, as here, the appellant’s appointed

appellate counsel concludes that there are no non-frivolous issues to assert on

appeal. See In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 326–30 (Tex. App.—Houston [14th Dist.]

2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.]

2003, no pet.).

      Counsel has filed an Anders brief in which he concludes that, after a

thorough review of the record, appellant’s appeal of the termination of his parental

rights is frivolous and without merit. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; D.E.S., 135 S.W.3d at 329–30; K.D., 127 S.W.3d at 67.             Counsel has

certified that he delivered a copy of the brief to appellant and has informed

appellant of his right to examine the appellate record and to file a response. See

K.D., 127 S.W.3d at 67. This Court has also notified appellant of his right to

review the record and to file a pro se response. Appellant has not filed a response.

      We have independently reviewed the entire record and counsel’s Anders

brief. See D.E.S., 135 S.W.3d at 330; K.D., 127 S.W.3d at 67. We agree with

counsel’s assessment that the appeal is frivolous and without merit.




                                         2
      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 Attorney Brian J. Fischer must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of the notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).



                                               Laura Carter Higley
                                               Justice

Panel consists of Justices Keyes, Higley, and Bland.




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that he may, on his own, pursue a petition for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d 66, 68 at n.3 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.).
                                           3